Citation Nr: 0431375	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  04-11 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for histoplasmosis, and, if so, whether the claim 
should be granted.

2.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for chorioretinitis, and, if so, whether the claim 
should be granted.

3.  Entitlement to service connection for migraines.

4.  Entitlement to service connection for varicose veins.

5.  Entitlement to service connection for back spasms.

6.  Entitlement to service connection for left knee total 
arthroplasty.

7.  Entitlement to service connection for right knee total 
arthroplasty.


8.  Entitlement to service connection for left knee 
degenerative arthritis.

9.  Entitlement to service connection for right knee 
degenerative arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The veteran initially requested a hearing before the Board.  
However, she later withdrew her request, in a May 2004 
letter.  

In November 2004, the veteran's motion to advance the appeal 
on the Board's docket was granted, as the veteran has been 
diagnosed with a terminal illness.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2003).



FINDINGS OF FACT

1.  In an unappealed decision of August 1965, the RO denied 
the claim of service connection for histoplasmosis, on the 
basis that it was manifested too remote from service to have 
any connection thereto.  

2.  The evidence reviewed and submitted since the RO denied 
the claim in August 1965 is not cumulative and redundant of 
the evidence of record, and does raise a reasonable 
possibility of substantiating the claim as to histoplasmosis.  

3.  In an unappealed decision of August 1965, the RO denied 
the claim of service connection for chorioretinitis, on the 
basis that it was manifested too remote from service to have 
any connection thereto.  

4.  The evidence reviewed and submitted since the RO denied 
the claim in August 1965 is not cumulative and redundant of 
the evidence of record, and does raise a reasonable 
possibility of substantiating the claim as to 
chorioretinitis.  

5.  The competent and probative medical evidence of record is 
in approximate balance as to whether the veteran's current 
histoplasmosis was incurred during her active military 
service.

6.  The competent and probative medical evidence of record 
demonstrates that the veteran's chorioretinitis is due to, or 
the result of service-connected histoplasmosis.  

7.  The competent and probative medical evidence of record 
preponderates against a current diagnosis of migraines.

8.  The competent and probative medical evidence of record 
preponderates against a finding that any current varicose 
veins are causally related to the veteran's active military 
service.

9.  The competent and probative medical evidence of record 
preponderates against a finding that any current back 
disorder is causally related to the veteran's active military 
service.

10.  The competent and probative medical evidence of record 
preponderates against a finding that any current left knee 
disorder, to include arthroplasty and osteoarthritis, is 
causally related to the veteran's active military service, 
and also against a finding that arthritis of that knee was 
manifested within one year after the veteran's separation 
from service.

11.  The competent and probative medical evidence of record 
preponderates against a finding that any current right knee 
disorder, to include arthroplasty and osteoarthritis, is 
causally related to the veteran's active military service, 
and also against a finding that arthritis of that knee was 
manifested within one year after the veteran's separation 
from service.


CONCLUSIONS OF LAW

1.  The RO's August 1965 denial of the claim of entitlement 
to service connection for histoplasmosis is final; evidence 
submitted since that denial is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2004).

2.  The RO's August 1965 denial of the claim of entitlement 
to service connection for chorioretinitis is final; evidence 
submitted since that denial is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2004).

3.  Giving the benefit of the doubt to the veteran, 
histoplasmosis was incurred in active military service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1131, 1153 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2004).

4.  Chorioretinitis is due to the veteran's service-connected 
histoplasmosis.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.310 (2004).

5.  Entitlement to service connection is not warranted for 
migraines.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).

6.  Entitlement to service connection is not warranted for 
varicose veins.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).

7.  Entitlement to service connection is not warranted for 
back spasms.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).

8.  Entitlement to service connection is not warranted for 
left knee arthroplasty and osteoarthritis.  38 U.S.C.A. §§ 
1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.309 (2004).

9.  Entitlement to service connection is not warranted for 
right knee arthroplasty and osteoarthritis.  38 U.S.C.A. §§ 
1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.309 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In July 2002 and December 2003 letters, the RO informed the 
veteran of the VCAA and its effect on her claim.  In 
addition, the veteran was advised, by virtue of a detailed 
February 2004 statement of the case (SOC) and April 2004 and 
May 2004 supplemental statements of the case (SSOC) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate her 
claim.  We therefore believe that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to service connection.  The 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims file reflects 
that the February 2004 SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims file.  In her correspondence, the 
veteran identified physicians, medical facilities, and dates 
of treatment for her post-service years.  However, a number 
of the medical facilities that she contacted informed her 
that the records are generally destroyed after a certain 
period of time.  Also, the physicians who have treated her 
are either retired or deceased, therefore the records are no 
longer available.  Thus, for these reasons, any failure in 
the timing or language of VCAA notice by the RO constituted 
harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  New and Material Evidence to Reopen Claims of Service 
Connection for Histoplasmosis and Chorioretinitis

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2003).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).

Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The Board notes that the regulations were recently amended to 
define "new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  Those amendments are 
effective prospectively for claims filed on or after August 
29, 2001, and are applicable in this case, as the veteran's 
request to reopen was filed after August 29, 2001.  

The Board is under a legal duty in these situations to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In January 1965, VA received the veteran's initial claim of 
entitlement to service connection for lung and eye 
conditions.  The RO denied the claim in August 1965 on the 
basis that histoplasmosis and her chorioretinal lesion of the 
left eye had manifested at a time too remote from service to 
be service connected.  Notice of the denial, including 
information concerning the veteran's appellate rights, was 
issued in September 1965.  Appellate action was not 
initiated, and the decision became final.  

When the RO denied the claim in 1965, the evidence of record 
consisted of the veteran's service medical records, several 
reports from her private physician, and radiology reports.

The examinations of the eyes and lungs were negative when the 
veteran entered service.  During service, the veteran's eyes 
were evaluated.  At the time of the separation examination of 
1963 it was noted that she was wearing glasses for near 
vision and that there was decreased visual acuity of the left 
eye.  Chest X-rays taken for the 1961 entrance examination 
and 1963 separation examination were negative.  

In support of her claim, the veteran provided several reports 
from her private physician.  A December 1964 evaluation 
revealed a diagnosis of histoplasmosis of the left eye.  The 
veteran reported symptoms of blurred vision of the left eye, 
and X-rays of the lungs revealed calcified lesions in the 
lungs and hilar region.  Skin tests were positive for 
histoplasmosis.  A follow-up report of February 1965 reflects 
the physician's assessment of old and recent chorioretinal 
lesions.  

VA obtained interpretations of X-ray films in August 1965.  
The films were dated May 1963, October 1963, and September 
1964.  A review of the file shows that there was no record of 
the veteran's September 1961 entrance examination X-ray 
report.  A radiologist determined that the May 1963 X-ray 
revealed evidence of multiple small irregular areas of 
calcification situated in the left lung, at the level of the 
second interspace, anteriorly.  The radiologist noted that it 
was impossible to state, from an X-ray standpoint, whether 
the calcified deposits represented pulmonary tuberculosis.  
Comparative studies of all the X-rays submitted failed to 
reveal any evidence of an unstable lesion.  

In March 2002, the veteran filed her application to reopen 
her claim.  The evidence added to the record includes copies 
of materials from the veteran's internet research, VA 
treatment records, private treatment records, and March 2004 
VA examination reports.

Among the recent records, an October 1996 X-ray report shows 
lung fields free of active pulmonary disease.  There were no 
infiltrates or consolidations.  A small calcified granuloma 
was noted at the later portion of the left mid-lung.  The 
examiner reported an impression of normal heart and lungs.

VA treatment records show longstanding problems with 
histoplasmosis, including macular scarring and hemorrhages.  
A January 2004 X-ray did not show any active pulmonary 
disease, but it was noted that a previous examination was not 
available for comparison and the X-ray did show linear 
fibroatelectasis in the right lower lung and calcified 
granuloma in the left upper lung.  

The veteran was afforded VA examinations in March 2004, and 
both examiners acknowledged a review of the claims file.  She 
reported symptoms of a mild, chronic and dry cough.  The 
examiner found that there was evidence of histoplasmosis with 
residual lung scarring and ophthalmic histoplasmosis, but 
without any pulmonary residual problem except for the scar of 
the calcified granuloma.  Regarding the question of whether 
or not the disease was contracted during service, the 
examiner commented that histoplasmosis is prevalent in the 
Southeastern, Mid-Atlantic and Central states, which 
encompasses the areas where the veteran had lived and 
traveled prior to service.  The examiner explained that the 
veteran's presence in Alabama and Central Texas during 
service would not indicate that that the infection was 
acquired at that time, since there were other opportunities 
for exposure over her lifetime.  It was further noted that if 
pre-service X-rays were normal, it would indicate infection 
during service, but it takes years for the lesions to 
calcify.  The examiner found it not as likely as not that the 
veteran's infection began during service.  

Following a review of the August 1965 interpretation of the 
veteran's September 1963 X-rays, the examiner continued to 
state, in an addendum to the initial examination report, that 
the veteran did not contract the disease during service, and 
opined that any calcified lesions noted during service were 
likely older lesions.  The ophthalmologic examiner diagnosed 
histoplasmosis of the left eye, and linked the condition to 
the histoplasmosis of the lungs.  

The Board finds that the recently received evidence is new 
and material.  At the time of the 1965 denial of the claim, 
the evidence was lacking with regard to details concerning 
histoplasmosis.  Evidence added to the record, including the 
veteran's own research and the commentary from the March 2004 
VA examiner, provide more information regarding the disease 
and how and where it can be contracted.  Therefore, the 
evidence is new and material since it offers insight into the 
question as to whether the veteran's histoplasmosis and 
chorioretinitis were manifested "too remote" from service, 
as the RO concluded in 1965.  Thus, the claim is reopened.

III.  Service Connection Claims

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including arthritis, will be 
presumed to have been incurred during service, if manifested 
to a compensable degree within the year after service.  
38 C.F.R. §§ 3.307, 3.309. 

The U.S. Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  A pre-existing injury or disease will be presumed 
to have been aggravated in service in cases where there was 
an increase in disability during service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).

The Board notes that there has been a change in the 
interpretation of the law with respect to the adjudication of 
claims involving pre-existing conditions and the application 
of the presumption of soundness.  Cotant v. Principi, 17 Vet. 
App. 116 (2003) and VAOPGCPREC 3-2003 (July 16, 2003), 
mandate that, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, the burden is on VA to show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See Wagner v. 
Principi, 370 F.3d. 1089, 1096 (Fed. Cir. 2004).

A.  Histoplasmosis and Chorioretinitis

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for histoplasmosis and 
chorioretinitis.  In light of the Board's decision, the 
entire record must be reviewed on a de novo basis.  

The 1961 entrance examination was negative for any findings 
or complaints related to the lungs and eyes.  Also, the 
examination report indicates that the chest X-ray was 
negative.  Therefore, it is reasonable to find that the 
veteran was in sound condition upon her entry into service.

The evidence also shows what appears to be the veteran's 
initial complaint of histoplasmosis.  For instance, the first 
documented eye complaints appear in a 1962 service medical 
record entry, and decreased visual acuity in the left eye was 
reported at the time of the separation examination in 1963.  
A later evaluation of the May 1963 X-ray, which was initially 
noted as negative, showed that the X-rays revealed calcified 
deposits.  Further, a little more than a year after her 
separation from service, a physician diagnosed histoplasmosis 
of the left eye and reported that there were X-ray findings 
of calcified lesions in the veteran's lungs.  

The VA examiner appeared to rule out the incurrence of 
histoplasmosis during service, but qualified his conclusion 
with respect to whether there was a normal pre-service chest 
X-ray.  That is the case here.  As noted, the actual films 
from the 1961 entrance examination have not been located.  
Based upon the available information from the 1961 
examination, the veteran's chest X-ray was reported to be 
normal.  Therefore, the examiner's exception would apply in 
this instance, and it would be reasonable to find incurrence 
of histoplasmosis during service.  

Being mindful of the judicial interpretations of the law as 
to the presumption of soundness, the Board believes that the 
absence of the actual chest X-ray film in this case requires 
us to presume that the veteran had no lung disability at her 
entrance into service.  This is true even though the medical 
opinion above implies that the degree of lung lesions seen at 
separation would have taken a number of years to appear, and 
that the veteran grew up in areas where histoplasmosis was 
common.  The Board will thus conclude that the veteran's 
pulmonary system was sound upon her entry into service, and 
that the evidence is in relative equipoise as to whether she 
incurred histoplasmosis during service.  Therefore, the 
benefit-of-the-doubt rule applies in this instance, and 
service connection for histoplasmosis is warranted.

Service connection may be granted for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310.  As discussed, the VA 
ophthalmologist linked the veteran's histoplasmosis of the 
left eye to her pulmonary histoplasmosis.  Therefore, there 
is competent evidence of record demonstrating that the eye 
condition is proximately due to the now service-connected 
pulmonary histoplasmosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

As the evidence presented demonstrates that the criteria to 
establish a claim of entitlement to service connection for 
histoplasmosis and chorioretinitis have been met, the appeal 
is granted to these conditions.

B.  Migraines, Varicose Veins, Back Spasms,
Left and Right Knee Disabilities

The veteran has contended that service connection should be 
granted for migraines, varicose veins, back spasms, and left 
and right knee disabilities.  She contends that her duties 
during service required her to stand in 2-inch heels on 
cement floors for extended periods of time.  She states that 
the physicians in service advised her to wear support 
stockings and shoes, and that they informed her of the 
beginning of degenerative arthritis.  The veteran also 
contends that she suffered from and was treated for migraines 
during service.  

The service medical records do show that the veteran was 
treated for headaches in 1961, in connection with sinusitis.  
The veteran has presented lay statements regarding her 
problems with migraines, but has not provided any competent 
medical evidence of the diagnosis of and/or treatment for 
migraines.  Further, the post-service private and VA records 
are entirely negative for any mention of migraines.  
Therefore, while the Board acknowledges that she did have 
some documented episodes of headaches in service, there is no 
showing that this was other than acute and transitory in 
nature, and connected to problems with her sinuses.  Thus, 
lacking evidence of a present disability, a valid claim of 
service connection for migraines has not been presented.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

While the veteran has stated that she was advised to take 
measures to minimize her problems with varicose veins, her 
knees, and her back, there are no medical records to show 
such treatment.  Furthermore, the veteran's final in-service 
examination, in May 1963, showed that her spine, vascular 
system, and lower extremities were reported as normal on 
clinical evaluation.  

Moreover, the earliest medical evidence associated with the 
claims file that shows any treatment for a back disorder is 
dated in January 1987, many years after the veteran's 
separation from service.  It was reported that she had a 
history of back pain, and that the episode of pain started 
while lifting something at work; history of direct injury was 
negative.  The examiner diagnosed severe degenerative facet 
disease of the lumbar spine, with bilateral dural sac 
impingement from L3 to S1.  The remaining medical evidence 
shows complaints of sciatica with a reported history dating 
back to service.  The veteran has asserted that she was 
hospitalized for back strain and sciatica in 1966; she has 
also reported that those records are no longer available.  
However, there are no medical opinions linking the post-
service complaints to the service.  It can be argued that the 
reported history indicates that the veteran was diagnosed 
during service.  However, in LeShore v. Brown, 8 Vet. 
App. 406 (1995), the Court held that medical professionals 
are not competent to transform a lay history, unenhanced by 
medical comment, into competent medical evidence based upon 
their status as medical professionals.  Therefore, even 
though the veteran reported such a history, the physician 
could only confirm the veteran's contention through medical 
evaluations.  The Board notes that the VA physician reported 
the history, but did not offer an opinion regarding the date 
of onset.  

VA and private records document the diagnosis of and 
treatment for osteoarthritis of the right and left knees, and 
deep vein thrombosis, as well as a right knee arthroplasty in 
1995 and a left knee arthroplasty in 1996.  In a 1995 report, 
the veteran's physician reported that she had suffered from 
knee pain for five years, and in another report it was noted 
that the veteran had a longstanding history of knee pain.  
Although the reports do show a history of knee and varicose 
vein problems, there is no competent medical opinion of 
record to link the post-service complaints and findings to 
service, or the manifestation of arthritis within one year of 
the veteran's separation from service.  

The veteran did submit lay statements regarding her ongoing 
problems.  However, while the veteran may sincerely believe 
that her disabilities are the result of the nature of her 
service, laypersons are not considered competent to offer 
medical opinions.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opinion on 
matter requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Her assertions regarding her disabilities and their 
origin, including any possible connection with her active 
military service, are not professionally competent.  The 
veteran's service medical records show no complaint of or 
treatment for a back condition, right and/or left knee 
conditions, migraines, or varicose veins during her active 
duty.  

In view of theforegoing, the competent evidence of record 
fails to establish a relationship between the veteran's 
migraines, back disorder, left and right knee conditions, and 
varicose veins and any disease or injury which she 
experienced in service.  Thus, as the evidence preponderates 
against the claim, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection must be denied.


ORDER

Entitlement to service connection for histoplasmosis is 
granted. 

Entitlement to service connection for chorioretinitis is 
granted.  

Entitlement to service connection for migraines is denied.

Entitlement to service connection for varicose veins is 
denied.

Entitlement to service connection for back spasms is denied.

Entitlement to service connection for left knee total 
arthroplasty is denied.

Entitlement to service connection for right knee total 
arthroplasty is denied.

Entitlement to service connection for left knee degenerative 
arthritis is denied.

Entitlement to service connection for right knee degenerative 
arthritis is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



